COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:          Joesbell Rodriguez-Sanchez v. The State of Texas

Appellate case number:        01-17-00344-CR

Trial court case number:      77278-CR

Trial court:                  149th District Court of Brazoria County

       Appellant, Joesbell Rodriguez-Sanchez, was convicted of the felony offense of
tampering with physical evidence and the trial court assessed punishment at confinement
for eight years. Appellant has filed a pro se notice of appeal of the trial court’s March 24,
2017 judgment. On May 23, 2017, the trial court clerk filed an information sheet stating
that “[a]ppellant has not made a request for the clerk’s record.” A clerk’s record has not
been filed in this appeal.

        Absent a designation of items to be included in the clerk’s record, a trial court
clerk is to prepare, certify, and file a clerk’s record that contains the items listed in Texas
Rule of Appellate Procedure 34.5(a) if payment arrangements have been made or
appellant is entitled to proceed without paying the fee. See TEX. R. APP. P. 34.5(a),
35.3(a), (c). Here, the Brazoria County district clerk’s online docket indicates that
appointed counsel represented appellant in the trial court proceedings and the trial court
signed a “Notice of Appointment and Confirmation,” on May 26, 2017.1

       Accordingly, the district clerk is directed to prepare, certify, and file a clerk’s
record containing the items required under Texas Rule of Appellate Procedure
34.5(a)(2)–(9), (12). The clerk’s record is due to be filed with this Court within 30
days of the date of this order.




1
       Additionally, the court reporter has filed an information sheet reflecting that “appellant is
       appealing as indigent.”
      It is so ORDERED.

Judge’s signature:   /s/ Terry Jennings
                     

Date: June 6, 2017